Exhibit 10.41 CommScope Deferred Compensation Plan Amended and restated effective January 1, 2017 Table of Contents ARTICLE I INTRODUCTION 1 Introduction and Purpose 1 ARTICLE II DEFINITIONS 1 Account(s) 1 Active Participant 2 Affiliated Company 2 Base Salary Deferral Accounts 2 Base Salary Deferral Credits 2 Benefit Distribution Date 2 BNS Participant 2 Change in Control 2 Closing Date 4 Code 4 Committee 4 Company 4 Compensation 5 Declining Balance 5 Deferral Election 5 Disability 5 Discretionary Bonus Award Accounts 5 Discretionary Bonus Award Credits 5 Effective Date 5 Eligible Individual 6 ERISA 6 i Installment(s) 6 Investment Funds 6 Long-Term Cash Incentive Award Accounts 6 Long-Term Cash Incentive Award Credits 6 Participant 6 Performance-Based Compensation 6 Plan 7 Plan Year 7 Prior Tyco Account 7 Retirement 7 Separation from Service 7 Short-Term Cash Incentive Award Accounts 8 Short-Term Cash Incentive Award Credits 9 Specified Employee 9 Tyco Nonqualified Plan 9 Valuation Date 9 Written or “in Writing” 9 Years of Service 9 ARTICLE III ELIGIBILITY AND PARTICIPATION 9 Eligibility to Participate 9 Change in Status as Eligible Individual 9 Cessation of Participation 10 ARTICLE IV DEFERRAL ELECTIONS 10 Establishment of Participant Accounts 10 Participant Deferral Credits 11 ii Deferral Election 11 Special Rules For Deferral of Performance-Based Compensation 11 Other Rules Regarding Deferral Elections 12 Absence of Election 13 Reduction of Deferral Election by Committee Action 13 Credits for Investment Earnings and Debits for Investment Losses 13 Company Contributions 14 Prior Tyco Account 14 ARTICLE V VESTING 14 Vesting of Accounts 14 ARTICLE VI PAYMENT OF BENEFITS 14 Distribution of Benefits and Distribution Elections 14 Distribution Elections 14 Timing of Distributions - Benefit Distribution Date 15 Distributions to Specified Employees 16 Form of Distribution 16 Elections to Defer Beyond Original Distribution Commencement Date 17 Permitted Acceleration of Payment 17 Payment For Unforeseeable Emergency 18 Payment of Disability Benefits 19 Payment of Death Benefits 19 Change of Control 20 Valuation of Distributions 20 Timing of Distributions 20 Prior Tyco Account 20 iii ARTICLE VII AMENDMENT AND TERMINATION OF PLAN 20 Amendments Generally 20 Right to Terminate 21 ARTICLE VIII MISCELLANEOUS 22 Unfunded Plan 22 Nonguarantee of Employment 22 Nonalienation of Benefits 22 Taxes and Withholding 23 Applicable Law 23 Headings and Subheadings 23 Severability 23 Expenses 23 ARTICLE IX ADMINISTRATION OF THE PLAN 24 Powers and Duties of the Committee 24 Claims Procedure 24 APPENDIX A – PRIOR TYCO ACCOUNT 26 iv ARTICLE I INTRODUCTION 1.1Introduction and Purpose The CommScope Deferred Compensation Plan (the “Plan”) is established by CommScope Holding Company, Inc. (the “Company”) for the purpose of providing deferred compensation for a select group of management or highly compensated employees who contribute materially to the continued growth, development and future business success of the Company and its subsidiaries. This Plan is intended to enhance the long-term performance and retention of such management or highly compensated employees selected to participate in this Plan.
